

Exhibit 10.1
 
PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (“Agreement”) is made as of July 18, 2005 by and between
Bionutrics, Inc. (“Purchaser”) and John D. Copanos and John S. Copanos (each a
“Seller” and collectively “Sellers”).
 
RECITALS
 
WHEREAS, Sellers own all of the outstanding Units (the “Units”) of Kirk
Pharmaceuticals, LLC, a Florida limited liability company, (“KIRK”) which is in
the business of manufacturing generic and other drugs; and
 
WHEREAS, Sellers desire to sell the Units to Purchaser, and Purchaser desires to
purchase the Units from Sellers;
 
AGREEMENTS
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
SECTION I. DEFINITIONS
 
1. Certain Definitions. In this Agreement, capitalized terms shall have the
meanings set forth below:
 
“Accounts Receivable” means the accounts receivable of KIRK.
 
“Affiliate” means any person, partnership, joint venture, corporation or other
form of enterprise which directly or indirectly controls, is controlled by, or
is under common control with, a party. For purposes of the preceding sentence,
“control” means possession, directly or indirectly, of the power to direct or
cause direction of management and policies through ownership of voting
securities, contract, voting trust or otherwise, and specifically includes
Andapharm LLC.
 
“Agreement” means this Agreement and, as the context requires, the Related
Agreements and the Disclosure Schedule.
 
“KIRK” means Kirk Pharmaceuticals, LLC, a Florida limited liability company.
 
“Balance Sheet” means the balance sheet of KIRK at December 31, 2004, attached
as Exhibit A.
 
“Business” means KIRK’s business of manufacturing generic and other drugs.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
 
 
 

--------------------------------------------------------------------------------

 
“Claims” means claims, security interests, liens, pledges, charges, escrows,
options, proxies, rights of first refusal, mortgages, indentures, security or
other similar agreements or obligations, or any other encumbrances of any kind.
 
“Closing” means the Closing of the transactions contemplated by this Agreement.
 
“Closing Balance Sheet” means the balance sheet of KIRK as of the Closing Date
prepared in accordance with generally accepted accounting principles,
consistently applied.
 
“Closing Date” means the date and the time at which the Closing actually takes
place as agreed in the Cross Receipt and Certificate of Closing.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Cross Receipt and Certificate of Closing” means the Cross Receipt and
Certificate of Closing, substantially in the form of Exhibit B.
 
“Disclosure Schedule” means the disclosure schedule attached hereto and which is
described in greater detail in Section Five.
 
“Employees” means employees of KIRK employed in the Business.
 
“Equipment” means the furniture, fixtures, equipment, hardware, machinery,
tools, parts, supplies, automobiles, trucks and other tangible personalty of
whatever kind and wherever located associated with the Business, including, but
not limited to, the inventory of equipment, hardware, parts and supplies and the
Equipment listed and described in Section 5.2.3(e) of the Disclosure Schedule.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Closing Date Working Capital” means KIRK’s Working Capital as of the Closing
Date determined from the Closing Date Balance Sheet.
 
“Financial Statements” means KIRK’s audited balance sheets as of December 31,
2003 and December 31, 2004, and the audited statements of earnings for the
respective periods which ended on each such date and the related footnotes.
 
“HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended.
 
“Indemnifiable Claims” means all actions or causes of action, or proceedings
which result in a claim for indemnification.
 
“Indemnifiable Costs” means all assessments, liabilities, losses, fines,
penalties, costs, damages and expenses, including, but not limited to,
reasonable attorneys’ and expert witnesses’ fees.
 
“Indemnified Party” means a party being indemnified hereunder.
 
 
 

--------------------------------------------------------------------------------

 
“Indemnifying Party” means a party against which a claim for indemnification is
asserted hereunder.
 
“IRS” means the Internal Revenue Service.
 
“Leased Personalty” means all leasehold interests and improvements in personal
property of which KIRK is lessor or lessee.
 
“Leased Premises” means all leasehold interests in real property of which KIRK
is lessor or lessee.
 
“Lender” means a financial institution to be identified to Seller at or before
the Closing.
 
“Note” has the meaning given in Section Three.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Plan” means any employee benefit or pension or welfare benefit plan (as those
terms are used in ERISA) established, maintained or sponsored by KIRK or,
participated in, contributed to, or in which an Employee participates or
benefits or has participated or benefited.
 
“Prime Rate” means Lender’s prime or reference rate, from time to time.
 
“Property taxes” means all taxes in respect of real or personal property.
 
“Purchase Price” has the meaning given in Section Three.
 
“Purchaser” means Bionutrics, Inc., a Nevada corporation, or subsidiary
designated as such at or prior to the Closing Date.
 
“RCRA” means the Resource Conservation and Recovery Act of 1976, as amended.
 
“Real Property” means the real property and all buildings, structures, fixtures
and other improvements located thereon together with all rights appurtenant
thereto.
 
“Seller” means each, and “Sellers” means both, of John D. Copanos or John S.
Copanos, as the context requires, with each holding the number of Units set
forth on Schedule A.
 
“Taxes” means any net income, alternative or add-on, minimum, gross income,
gross receipts, sales, use, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, or premium (other than
Property Taxes), liability arising from the recapture of credits, tax imposed on
or measured by capital, custom duty or other tax, governmental fees or other
like assessment or charge of any kind whatsoever, together with any interest and
any penalty in addition to tax or additional amount imposed by any governmental
authority responsible for the imposition of any such tax.
 
“Third Party Claim” means a claim, action or proceeding brought by a third party
which results in a claim for indemnification.
 
 
 

--------------------------------------------------------------------------------

 
“Units” mean the issued and outstanding ownership units of KIRK on the Closing
Date, and, as the context requires, only those Units owned by a Seller.
 
“Working Capital” means an amount equal to the sum of current assets less
current liabilities determined in accordance with generally accepted accounting
principles.
 
SECTION II. PURCHASE AND SALE OF UNITS
 
2.1 Agreement to Purchase and Sell. On the terms and subject to the conditions
contained in this Agreement and upon the representations and warranties herein
made by each of the parties to the other, on the Closing Date, Seller agrees to
sell, transfer and deliver the Units to Purchaser, and Purchaser agrees to
purchase and accept the Units from Seller.
 
SECTION III. PURCHASE PRICE AND MANNER OF PAYMENT
 
3.1 Purchase Price. The “Purchase Price” for the Units shall be $12,000,000.00.
Purchaser shall pay Sellers $9,000,000.00 at Closing, in federal or otherwise
immediately available funds, and deliver a promissory note, substantially in the
form of Exhibit C, in the amount of $3,000,000.00 (the “Note”), which shall be
allocated to the Seller in accordance with Schedule A.
 
3.2 Working Capital Verification. Immediately following the Closing, Purchaser
and Seller shall cause MillerEllin Company LLP (“MillerEllin”) at joint expense,
not to exceed $15,000, to prepare and within 30 days after the Closing deliver a
Closing Date Balance Sheet, which shall have been prepared on the same basis as
the Balance Sheet. Seller and Purchaser agree that from December 31, 2004 until
the Closing Date, KIRK shall have been operated only in the usual and customary
course and without the incurring of any debt, the payment of any dividends or
any other transactions not in the usual and customary course of KIRK’s business.
To the extent that any such transaction may have occurred, the Note shall be
reduced to reflect any adverse economic impact of the transaction.
 
3.3 Resolution. To the extent the parties disagree about the nature or financial
impact of any transaction or other issue raised in the Closing Date Balance, the
parties will attempt to resolve the issues identified by either party, and,
failing agreement, any unresolved issues will be referred to an independent
certified public accounting firm acceptable to both parties whose decision
(which shall be rendered within thirty (30) days) on any such issues will be
final. The costs and expenses of this accounting firm shall be shared equally by
Purchaser (50%) and Sellers (50%).
 
SECTION IV. CLOSING
 
4.1 Time and Place of Closing. The transactions contemplated by this Agreement
shall take place at a closing at the offices of Alley, Maass, Rogers & Lindsay,
P.A., 231 Royal Poinciana Plaza, South, Palm Beach, Florida, on such date and at
such times as all actions necessary to be completed prior to closing have been
completed, and all required approvals have been obtained. The date and time
shall be certified by the parties in the Cross Receipt and Certificate of
Closing.


 
 

--------------------------------------------------------------------------------

 
SECTION V. REPRESENTATIONS AND WARRANTIES
 
The parties make the representations and warranties to each other which are set
forth in this Section. All of the representations and warranties shall survive
the Closing (and none shall merge into any instrument of conveyance) regardless
of any investigation or lack of investigation by any of the parties hereto.
Unless expressly stated to be so intended, no specific representation or
warranty shall limit the generality or applicability of a more general
representation or warranty. John S. Copanos has delivered to Purchaser
concurrently herewith, and identified by Purchaser’s written acceptance thereof,
the Disclosure Schedule.
 
5.1 Representations and Warranties of Purchaser.
 
Purchaser represents and warrants to Sellers as follows:
 
(a) Purchaser is a limited liability company duly organized, validly existing
and in good standing under the laws of its state of organization with all
requisite power and authority to own, lease and operate its assets and
properties.
 
(b) Purchaser has the requisite power and authority to enter into, deliver and
perform this Agreement and to consummate the transactions contemplated herein
and therein.
 
(c) Except as may be required under the HSR Act, no consent, authorization,
order or approval of, or filing or registration with, any governmental authority
or other person is required for the execution and delivery of this Agreement or
the Related Agreements by Purchaser or the consummation by Purchaser of any of
the transactions contemplated by this Agreement.
 
(d) The execution, delivery and performance of this Agreement by Purchaser and
the consummation by Purchaser of the transactions contemplated herein and
therein have been duly authorized by the Board of Directors of Purchaser, and no
other corporate proceedings on the part of Purchaser are necessary to authorize
this Agreement and the transactions contemplated herein. This Agreement has been
duly executed and delivered by Purchaser and constitutes the legal, valid and
binding obligations of Purchaser enforceable against it in accordance with its
terms, except to the extent the enforcement of rights and remedies in respect
thereof may be subject to bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally.
 
(e) Neither the execution and delivery of this Agreement by Purchaser, nor the
consummation of the transactions contemplated hereby, will conflict with or
result in a breach of any of the terms, conditions or provisions of Purchaser’s
Certificate of Incorporation or By-Laws, or of any statue or administrative
regulation, or of any order, writ, injunction, judgment or decree of any court
or governmental authority or of any arbitration award.
 
(f) Purchaser is not a party to any unexpired, undischarged or unsatisfied
written or oral contract, agreement, commitment, pledge, license, indenture,
mortgage, debenture, note or other instrument: (i) under the terms of which
performance by Purchaser according to the terms of this Agreement would be a
default; or (ii) whereby timely performance by Purchaser according to the terms
of this Agreement may be prohibited, prevented or delayed.
 
 
 

--------------------------------------------------------------------------------

 
(g) No broker or finder has acted directly or indirectly for Purchaser in
connection with this Agreement or the transactions contemplated hereby, and no
broker or finder is entitled to any brokerage or finder’s fee or other
commission in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of Purchaser.
 
5.2 Representations and Warranties of John S. Copanos.
 
John S. Copanos represents and warrants to Purchaser as follows:
 
(a) KIRK is a limited liability company duly organized, validly existing and in
good standing under the laws of the state of its organization and has the
requisite corporate power and authority to conduct the Business as the Business
is now being conducted. Seller owns all of the issued and outstanding Units of
KIRK. There are no outstanding securities convertible into or exchangeable for
the Units of KIRK, and no person has any right to acquire either any Units of
KIRK or any instrument or security which is convertible into Units or other
securities of KIRK. Seller has previously delivered true and complete copies of
the certificate of organization and operating agreement of KIRK as amended and
in effect on the date hereof. Set forth in Section 5.2.1(a) of the Disclosure
Schedule with respect to KIRK are the state of organization, number of Units
outstanding, and jurisdictions in which KIRK has qualified as a foreign entity.
 
(b) KIRK has duly qualified as a foreign entity and is in good standing in each
jurisdiction where the character and the location or the nature of its
activities makes such qualification necessary.
 
(c) Except as disclosed on Section 5.2(c) of the Disclosure Schedule or as may
be required under the HSR Act, no consent, authorization, order or approval of,
or filing or registration with, any governmental authority or other person, is
required for the execution and delivery of this Agreement by Seller or the
consummation by Seller of any of the transactions contemplated by this
Agreement.
 
(d) Seller has the legal right to enter into, deliver and perform this Agreement
and to consummate the transactions contemplated herein. This Agreement has been
duly executed and delivered by Seller, and constitutes the legal, valid and
binding obligations of Seller enforceable against them in accordance with its
terms, except to the extent the enforcement of rights and remedies in respect
thereof may be subject to bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally.
 
(e) Neither the execution and delivery of this Agreement by Seller, nor the
consummation by Seller, of the transactions contemplated herein or therein, will
conflict with or result in a breach of any of the terms, conditions or
provisions of the articles of organization or operating agreement of KIRK or of
any statue or administrative regulation, or of any order, writ, injunction,
judgment or decree of any court or any governmental authority or of any
arbitration award.
 
(f) KIRK is not a party to any unexpired, undischarged or unsatisfied written or
oral contract, agreement, indenture, mortgage, debenture, note or other
instrument: (i) under the terms of which performance according to the terms of
this Agreement would be a default; or (ii) whereby timely performance by Seller
according to the terms of this Agreement may be prohibited, prevented or
delayed.
 
 
 

--------------------------------------------------------------------------------

 
(g) Each Seller is the lawful record and beneficial owner of the Units, which is
duly authorized, issued and outstanding and fully paid and nonassessable. Seller
has good and marketable title to the Units and the absolute right to sell,
assign, transfer and deliver the Units to Purchaser pursuant to this Agreement.
At the Closing, Seller will deliver to Purchaser good and clear title to and
ownership of the Units, which will constitute all of the issued and outstanding
units of KIRK, free and clear of all Claims.
 
5.2.2 Financial.
 
(a) KIRK’s books, accounts and records are, and have been, maintained in the
usual, regular and ordinary manner in accordance with generally accepted
accounting principles, consistently applied, and all material transactions to
which it is or has been a party are properly reflected therein. Seller has
provided to Purchaser complete and accurate copies of all attorneys’ responses
to audit inquiry letters and all management letters from KIRK’s independent
certified public accountants, issued since January 1, 2003.
 
(b) The Financial Statements, complete and accurate copies of which have been
furnished to Purchaser, have been prepared in accordance with generally accepted
accounting principles from KIRK’s books and records and present fairly,
accurately and completely KIRK’s financial position as of the dates thereof and
the results of operations for the respective periods covered thereby.
 
(c) None of the Accounts Receivable is subject to any counterclaim or set off.
All of the Accounts Receivable arose out of bona fide, arms-length transactions
for the sale of goods or performance of services, are good and collectible in
the ordinary course of business and using normal collection practices at the
aggregate recorded amounts thereof, less the amounts of allowances and discounts
and of applicable reserves for doubtful accounts. All such reserves, allowances
and discounts are adequate and consistent in extent with reserves, allowances
and discounts previously maintained by KIRK. Since January 1, 2003, there has
not been a material change in the aggregate amount of the Accounts Receivable or
the aging thereof.
 
(d) All of the inventories of KIRK reflected in the Financial Statements have
been valued in accordance with past practice at the lower of cost on a last in
first out basis or market value. All such inventories are properly valued with
respect to quality and market conditions and will be saleable in the ordinary
course of business within four (4) months after the Closing Date at prices which
are substantially similar to prices heretofore charged by KIRK, and none of such
inventories will be obsolete or below standard quality requirements.
 
(e) KIRK has good and marketable title to all of its assets, free and clear of
any Claims, except for liens for Taxes not yet delinquent. No unreleased
mortgage, trust deed, chattel mortgage, security agreement, financing statement
or other instrument encumbering any of KIRK’s assets has been recorded, filed,
executed or delivered.
 
(f) Except as set forth in Section 5.2.2(f) of the Disclosure Schedule, neither
Seller nor any Affiliate has an interest, directly or indirectly: (i) in any
business, corporate or otherwise, which is in competition with the Business or
which is a party to any business arrangement with KIRK; or (ii) in any property
which is the subject of business arrangements with KIRK.
 
 
 

--------------------------------------------------------------------------------

 
(g) KIRK has properly completed and filed on a timely basis and in correct form
all tax returns which have heretofore been required to have been filed by it. No
extensions of time in which to file any such returns are in effect. All Taxes
(whether or not requiring the filing of returns), including all deficiency
assessments, additions to tax, penalties and interest of which notice has been
received which shall accrue on or before the Closing Date, have been paid to the
extent due or are being contested in the manner permitted by applicable law.
There is no action, suit, claim or audit now pending with respect to any Taxes.
KIRK is not subject to withholding under Section 1445 of the Code with regard to
any transaction contemplated hereunder. KIRK is not a party to any pending
action or proceeding by any governmental authority for assessment or collection
of Taxes, and no Claims for assessment or collection of Tax have been asserted
against KIRK. KIRK is not a party to any agreement for the sharing or allocation
of Taxes.
 
5.2.3 Conduct of Business.
 
(a) Except as set forth in Section 5.2.3(a) of the Disclosure Schedule, since
January 1, 2003, KIRK has not:
 
(i) sold or transferred any assets or property (including sales and transfers to
Affiliates, if any);
 
(ii) suffered any material loss, or interruption in use, of any asset or
property (whether or not covered by insurance), on account of fire, flood, riot,
strike or other hazard or act of God;
 
(iii) written off any Equipment or inventory as unusable or obsolete or for any
other reason;
 
(iv) made any change in the conduct or nature of any aspect of the Business
which, either individually or in the aggregate, had a material adverse effect on
its business activities or financial condition;
 
(v) waived any material right;
 
(vi) incurred or committed to incur any capital expenditures in excess of
$25,000 in the aggregate;
 
(vii) either hired or increased the compensation payable or paid any bonus or
made any other payments to any Employee;
 
(viii) entered into any transaction other than in the usual and ordinary course
of business; or
 
(ix) incurred any debt.
 
 
 

--------------------------------------------------------------------------------

 
(b) KIRK has complied and continues to be in compliance in all respects with all
laws, regulations and orders applicable to it or the Business, the failure to
comply with which would have a material adverse effect on KIRK or the Business.
Except as set forth in Section 5.3(b) of the Disclosure Schedule, Seller is not
the subject of any remedial or control action or order (or investigation in
respect thereof) of any governmental agency to respond to an actual or
threatened release, discharge, deposit, emission or spill of any hazardous
substance, pollutant or contaminant.
 
(c) Except as set forth in Section 5.2.3(c) of the Disclosure Schedule, since
January 1, 2003, KIRK has not suffered or, to the best of Seller’ knowledge,
been threatened with any material adverse change in KIRK’s business or financial
condition (including the threat of any labor dispute), or any material adverse
change in, or loss of, any relationship between KIRK and any of its customers,
suppliers or key Employees.
 
(d) Every trademark, service mark, trade name, copyright, and patent and
applications therefor, used by KIRK in connection with the Business is listed in
Section 5.2.3(d) of the Disclosure Schedule and shown as owned or licensed as
the case may be. All of the foregoing are owned by or licensed to KIRK. None of
the foregoing or any other intellectual property used by KIRK in connection with
the Business, to Kirk’s knowledge, infringes or has infringed any patent,
invention, copyright, trademark, trade name, or other right owned by any third
person. None of the products or services sold, or processes used, or business
practices followed by KIRK in connection with the Business, to Kirk’s knowledge,
infringes or has infringed any patent, invention, copyright, trademark, trade
name or other right owned by any third person, or constitutes unfair
competition.
 
(e) Set forth in Section 5.2.3(e) of the Disclosure Schedule is a list of the
Equipment. All Equipment and the inventory of equipment, hardware, parts and
supplies and any Leased Personalty and other tangible property owned by KIRK
have been well maintained and are in good condition and repair and are not
redundant or obsolete.
 
5.2.4 Contracts, Insurance, Licenses.
 
(a) Section 5.2.4(a) of the Disclosure Schedule contains a true and correct list
and description (including coverages) of all insurance policies which are owned
by KIRK or which name KIRK as an insured and which pertain to KIRK, the Business
or Employees. KIRK and the Business are insured in amounts deemed adequate by
Seller and KIRK against those risks usually insured against by persons operating
similar properties in the localities where such properties are located, under
policies which are, to the best of Seller’s and KIRK’s knowledge and belief,
valid and issued by reputable insurers. Neither Seller nor KIRK has received any
notice from any carrier issuing such policies of any proposed termination of or
amendment or that rates are to be increased or that such policies will not be
renewed.
 
(b) Except as set forth in Section 5.2.4(b) of the Disclosure Schedule, KIRK is
not a party to, or bound by, or the issuer or beneficiary of, any undischarged
written or oral:
 
(i) contract for the employment for any period of time whatsoever, or in regard
to the employment, or restricting the employment, of any Employee;
 
 
 

--------------------------------------------------------------------------------

 
(ii) collective bargaining agreement;
 
(iii) plan or contract or arrangement providing for bonuses, options, vacations,
severance, deferred compensation, retirement payments, profit sharing, medical
and dental benefits or the like covering its Employees;
 
(iv) contract for the purchase of Equipment or other materials having a price
under any such contract in excess of $25,000;
 
(v) contract or agreement restricting in any manner its right to compete with
any other person or restricting its right to sell to or purchase from any other
person;
 
(vi) contract for the payment or receipt of license fees or royalties to or from
any person or corporation;
 
(vii) contract of agency, representation, distribution or franchise which cannot
be cancelled by it, without payment or penalty upon notice of thirty (30) days
or less;
 
(viii) contract for the advertisement, display or promotion of any of its
products or services;
 
(ix) service contract affecting the Business where the annual service charge is
in excess of $25,000 or has an unexpired term as of the Closing Date in excess
of six (6) months;
 
(x) guaranty, performance, bid or completion bond, or surety or indemnification
agreement;
 
(xi) lease or sublease, either as lessee, sublessee, lessor, or sublessor, of
real or personal property, where the lease or sublease provides for an annual
rent of more than $5,000 and has an unexpired term as of the Closing Date in
excess of one (1) year;
 
(xii) any other contract to which KIRK is a party and which provides for the
receipt or expenditure by KIRK after this transaction of more than $25,000; or
 
(xiii) any contract for the sale of goods or services after the Closing Date
which cannot be completed on a profitable basis in accordance with its
requirements or which requires material modification to present production
activities or which requires the purchase of goods or services after the Closing
Date in excess of theretofore reasonably anticipated needs.
 
(c) True and complete copies of all contracts, leases, subleases or other
instruments referred to in Sections 5.2.4(a) and (b) have been provided to
Purchaser. All contracts, leases, subleases and other instruments referred to in
Sections 5.2.4(a) and (b) and all other contracts or instruments relating to
KIRK and the Business to which KIRK is a party are in full force and binding
upon the parties thereto. Except as set forth in Section 5.2.4(c) of the
Disclosure Schedule, (i) no such contract, lease, sublease or other instrument
is terminable as a result of the transactions contemplated hereby or otherwise
requires the consent or other approval of any other person in order for KIRK to
continue to enjoy all the rights and benefits thereof after the Closing Date;
(ii) no default by KIRK has occurred and is continuing thereunder and, to the
best knowledge of Seller, no default by the other contracting parties has
occurred and is continuing thereunder; and (iii) no event, occurrence or
condition exists which, with the lapse of time, the giving of notice or both, or
the happening of any further event or condition, would result in a default by
KIRK thereunder. KIRK has not released any of its rights under any contract,
lease, sublease or other instrument.
 
 
 

--------------------------------------------------------------------------------

 
(d) KIRK has all permits, licenses, certificates, bonds, approvals and
authorizations, necessary in order to enable it to operate the Business as
conducted on the date of this Agreement. Section 5.2.4(d) of the Disclosure
Schedule contains a complete and correct list and summary description of such
permits, licenses, certificates, bonds, approvals and authorizations, and every
application for any permit, license, certificate, bond, approval or other
authorization which is pending.
 
5.2.5 Employees and Employee Benefits.
 
(a) No union has requested or, to the best knowledge of Seller or KIRK, is
planning to request the right to represent the Employees.
 
(b) All of the Plans available to Employees are described in Section
5.2.4(b)(iii) of the Disclosure Schedule.
 
(c) Each Plan and any related trust agreements or annuity contracts available to
or for the benefit of Employees comply with and have been operated in all
material respects in accordance with ERISA, the Code, other applicable federal
statutes, state law (including, without limitation, state insurance law), and
the regulations and rules promulgated pursuant to or in connection with each of
the foregoing by each administrative agency or quasi-administrative agency to
which enforcement, interpretive or regulatory authority has been delegated
pursuant to or in connection with any of the foregoing. All legally necessary
governmental approvals for the Plans have been obtained, a favorable
determination as to the qualification under the Code of each of the Plans
subject to the Code and each amendment thereto applicable to Employees has been
made by the IRS, and all of the Plans applicable to Employees subject to the
Code remain qualified under the Code.
 
(d) Each Plan which is intended to be qualified under Section 401(a) of the Code
is so qualified. None of the Plans or any Plan fiduciary has engaged in any
transaction in violation of or prohibited by ERISA or the Code; neither Seller
nor KIRK has incurred or suffered to exist any accumulated funding deficiency
whether or not waived by the IRS, involving any Plan; and no withdrawals have
occurred. With respect to the Plans, neither Seller nor KIRK has at any time
engaged in a transaction which would subject KIRK to a tax, penalty or liability
for prohibited transactions. None of the Seller or KIRK or any of their
respective directors, officers or Employees has breached any of the
responsibilities or obligations imposed upon fiduciaries under Title I or ERISA
with respect to any Plan.
 
(e) True and complete copies of the Plans, related trust agreements or annuity
contracts, determination letters, summary plan description, annual reports for
pension plans and welfare plans on Form 5500, actuarial reports filed for the
past five (5) Plan years, have been furnished to Purchaser; the foregoing Plans,
agreements and commitments are legal, valid, binding, in full force and effect,
and there are no defaults thereunder. The annual reports on Form 5500 furnished
to Purchaser fully and accurately set forth the financial condition of the Plans
as of the period for which such reports were prepared, and none of the Seller or
KIRK knows of any reason why the actuarial reports of such Plans are not correct
in all respects. There has been no amendment to any such document which has not
been furnished to Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
(f) The aggregate present value of all accrued (vested and non-vested) benefits
pursuant to any Plan determined on the basis of current participation and
compensation for active participants and the earnings, mortality and other
actuarial assumptions used in the most recent actuarial statement of any such
Plan, does not exceed the fair market value of the assets of that Plan.
 
(g) KIRK has not been a party to a multi-employer plan, as that term is defined
in ERISA, and has not incurred any liability to the PBGC as a result of the
voluntary or involuntary termination of any Plan subject to Title IV of ERISA.
KIRK has no current liability to the PBGC, nor will it incur any future
liability, arising from actions prior to the Closing Date in respect of the
voluntary or involuntary termination of any Plan or program, or under the terms
of any collective bargaining agreement.
 
(h) Except as set forth in Section 5.2.5(h) of the Disclosure Schedule, KIRK
does not owe any past or present Employee any sum in excess of $150 individually
and $1,000 in the aggregate other than for accrued commissions, wages or
salaries for the current payroll period or commission period, reimbursable
expenses, accrued vacation, sick leave rights, and amounts payable under any
Plan, and no Employee owes any sum to KIRK.
 
(i) KIRK has complied with the Immigration Reform and Control Act of 1986, as
amended, with respect to Employees.
 
5.2.6 Litigation and Claims.
 
(a) Except as set forth In Section 5.2.6(a) of the Disclosure Schedule, there is
not pending, or to the best knowledge of KIRK or Seller threatened, any claim,
litigation or governmental investigation or proceeding, at law or in equity,
before any court, commission or administrative authority against KIRK or Seller
with respect to or affecting KIRK or the Business, and neither Seller nor KIRK
has received written notice nor has either any knowledge that there is a threat
of any proceedings or governmental investigations with respect to or which may
affect KIRK or the Business or the consummation of the transactions herein
contemplated.
 
(b) To the best knowledge or Seller, there are no facts which, if known to a
potential claimant or governmental authority, would give rise to a claim or
proceeding which, if asserted or conducted with results unfavorable to KIRK,
would have a material adverse effect on KIRK or the Business, or the
consummation of the transactions herein contemplated.
 
(c) Except as set forth in Section 5.2.6(c) of the Disclosure Schedule, neither
KIRK nor Seller with respect to KIRK are a party to any judgment, decree, order
or arbitration award (or agreement entered into in any administrative, judicial
or arbitration proceeding with any governmental authority) with respect to or
affecting KIRK, the Business or the Employees.
 
 
 

--------------------------------------------------------------------------------

 
(d) Neither KIRK nor Seller with respect to KIRK are in violation of, or
delinquent in respect of, any judgment, decree, order or arbitration award or
law, statute, or regulation of or agreement with, or any license or permit from,
any federal, state or local governmental authority to which the properties,
assets, personnel or business activities of KIRK are subject or to which KIRK is
subject, including, but not limited to, laws, statutes and regulations relating
to the environment, occupational health and safety, equal employment
opportunities, fair employment practices, and sex, race, religious and age
discrimination. All notices, inspection reports and complaints which KIRK or
Seller with respect to KIRK has received in the last three (3) years of any
violation of a type referred to in any portion of this paragraph, as well as any
environmental reviews, reports and inspections are set forth in Section 5.2.6(d)
of the Disclosure Schedule. Kirk has not received notice of any violation of a
type referred to in any portion of this paragraph which has not been corrected.
 
(e) Seller has provided to Purchaser a brief description of all product
liability claims, workers’ compensation claims, automobile and general liability
claims during the last three (3) years.
 
5.2.7 Real Property. Kirk owns no Real Property. A complete and correct list of
all Leased Premises is included in Section 5.2.4(b)(xi) of the Disclosure
Schedule. The Leased Premises are leased to KIRK pursuant to written leases
which are listed in Section 5.2.4(b) of the Disclosure Schedule. To the best
knowledge of Seller, none of the improvements comprising the Leased Premises (or
the Business conducted thereon) are in violation of any building or use or
occupancy restriction, limitation, condition or covenant of record or any zoning
or building law, code or ordinance or public utility or other easements. KIRK is
not in default under any term of any agreement relating to the Leased Premises
nor, to the best knowledge of Seller, is any other party thereto in default
thereunder. All of the Leased Premises have been well maintained, and no
substantial or material capital expenditures are required (other than normal
operating expenditures) for the repair or maintenance thereof. All options in
favor of KIRK to purchase any of the Leased Premises are in full force and
effect.
 
5.2.8 Brokers. No broker or finder has acted directly or indirectly for Seller
in connection with this Agreement or the transactions contemplated hereby, and
no broker or finder is entitled to any brokerage or finder’s fee or other
commission in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of Seller, except for International
Brokerage, Inc., 9655 South Dixie Highway, Suite 211, Miami, Florida 33156,
whose fee will be paid by Seller.
 
5.2.9 General.
 
(a) KIRK owns or has the right to use all of the assets which heretofore have
been used in or comprise any part of the Business as currently conducted.
 
(b) The copies of all documents furnished by Seller and/or KIRK pursuant to the
terms of this Agreement are complete and accurate. True and correct copies of
each document referenced in the Disclosure Schedule have been furnished to
Purchaser.
 
 
 
 

--------------------------------------------------------------------------------

 
5.3 Representations and Warranties of John D. Copanos.
 
John D. Copanos, makes no representations and warranties, implied or expressed,
except as follows;
 
(a) John D. Copanos has the legal right to enter into, deliver and perform this
Agreement and to consummate the transactions contemplated herein. This Agreement
when duly executed and delivered by John D. Copanos, will constitute the legal,
valid and binding obligation of John D. Copanos.
 
(g) John D. Copanos is the lawful record and beneficial owner of 50 Units, which
are duly authorized, issued and outstanding and fully paid and nonassessable.
John D. Copanos has good and marketable title to the 50 Units and the absolute
right to sell, assign, transfer and deliver the 50 Units to Purchaser pursuant
to this Agreement. At the Closing, John D. Copanos will deliver to Purchaser
good and clear title to and ownership of the 50 Units, free and clear of all
Claims, which will, to the best of his knowledge, together with the Units held
by John S. Copanos constitute all of the issued and outstanding units of KIRK.
 
5.4 Effect and Survival of Representations and Warranties.
 
(a) The representations and warranties of Sellers in this Agreement, and all
representations, warranties and statements of John S. Copanos or KIRK contained
in the Disclosure Schedule or in any exhibit to this Agreement delivered or
caused to be delivered by Seller pursuant hereto or in connection herewith, do
not omit to state a material fact necessary in order to make the
representations, warranties or statements contained herein or therein not
misleading.
 
(b) All representations, warranties and covenants of Seller herein made with
respect to or affecting KIRK, the Business or title to assets and Seller’s
indemnification with respect to a failure or breach of any such representation,
warranty or covenant, shall be deemed to be made to, and run in favor of, both
the Purchaser and any institutional lender of Purchaser, as their respective
interests may appear.
 
(c) All representations, warranties, agreements, covenants and obligations made
or undertaken by Sellers or the Purchaser in this Agreement, any of the Related
Agreements, or in any certificate, instrument or other document delivered by or
on behalf of any of the parties pursuant to this Agreement, (except for those in
Sections 5.2.1(g), 5.2.2(g) and 5.2.5, which shall survive the Closing for the
periods of the applicable statutes of limitation) shall survive the Closing for
a period of two (2) years.
 
SECTION VI. CONDITIONS TO CLOSING; CLOSING
 
6.1 Obligations. Each party shall promptly give the other party written notice
of the existence or occurrence of any condition which would make any
representation or warranty herein contained of either party untrue or which
might reasonably be expected to prevent the consummation of the transactions
herein contemplated. At the Closing, the parties shall deliver the documents and
shall perform or shall have performed the acts which are described in this
Agreement which are required to be performed by them. All documents which the
parties shall deliver shall be in form and substance specified herein or, if not
so specified, in form and substance reasonably satisfactory to the other party
and its counsel.
 
 
 

--------------------------------------------------------------------------------

 
6.2 Receipt of Approvals, etc. On or before the Closing Date, Purchaser and
Seller, respectively, shall be satisfied that all of the approvals,
authorizations and consents of any court, governmental authorities or third
parties required to consummate the transactions contemplated hereby shall have
been obtained; that no order of any court or administrative agency is in effect
which seeks to restrain or prohibit the transactions contemplated hereby; and
that no suit, action, investigation, inquiry or proceeding by any governmental
body or other person or legal or administrative proceeding has been instituted
or threatened which questions the validity or legality of the transactions
contemplated hereby or seeks to impose any liability on the parties.
 
6.3 Conditions or Closing; Deliveries to Purchaser. The obligations of Purchaser
to consummate the transactions contemplated hereby are subject to the
fulfillment on or prior to the Closing Date of all of the following conditions
which are for the sole benefit of Purchaser and may only be waived by Purchaser
and the delivery by Seller to Purchaser of the documents described in this
Section.
 
(a) Purchaser’s officers, employees, attorneys, consultants and accountants
shall have been given reasonable access during normal business hours to all of
the properties, books, contracts, documents and records of KIRK and of Seller
relating to KIRK and shall have been furnished with such information as
Purchaser may have reasonably requested with respect to KIRK, the Business, and
the financial and legal condition of KIRK.
 
(b) KIRK shall have carried on the Business in accordance with past practice and
in the ordinary course, made all payments to be made, and performed all
obligations to be performed and shall not have ordered or purchased or permitted
to be ordered or purchased any products, equipment, leased personalty, or other
items, or disposed of any of KIRK’s assets, or issued any quotations, or prepaid
any obligations, or entered into any other transaction of any nature whatsoever,
except in the ordinary course of business in accordance with past practices or
as contemplated hereby. From January 1, 2003 through the Closing Date, there
shall not have occurred any material adverse change in the Business or in the
financial condition of KIRK.
 
(c) KIRK or John S. Copanos in respect of KIRK shall have maintained in full
force and effect the policies of insurance listed in Schedule 5.2.4(a) of the
Disclosure Schedule.
 
(d) Sellers shall deliver or execute and deliver to Purchaser all of the
following:
 
(i) certificates representing the Units, duly endorsed in blank or with
appropriate powers executed in blank;
 
(ii) certificates of good standing of KIRK, issued by the Secretary of State of
the state of its organization and of each state, if any, in which it is
registered;
 
(iii) incumbency and specimen signature certificates with respect to the
officers of any corporate Seller executing this Agreement;
 
 
 

--------------------------------------------------------------------------------

 
(iv) certified copies of resolutions of any corporate Seller authorizing the
execution, delivery and performance of this Agreement;
 
(v) powers of attorney in respect of any non-individual Seller;
 
(vi) the Disclosure Schedule in form and substance acceptable to Purchaser in
its sole discretion, as indicated by its endorsement thereof;
 
(vii) copies, to the extent obtained, of any necessary consents to the
transaction or permitted alternate arrangements with respect thereto;
 
(viii) certificates of title or origin (or like documents) with respect to all
vehicles for which a certificate of title or origin is required;
 
(ix) Cross Receipt and Certificate of Closing;
 
(x) an opinion of Charles J. Duffy, Esq., counsel to John S. Copanos and an
opinion of W. Rogers Moore, Esq., counsel to the John D. Copanos, addressed to
Purchaser and dated the Closing Date, in the form of Exhibits D and E,
respectively; and
 
(xi) all other documents reasonably required to consummate the transactions
herein contemplated.
 
6.4 Conditions to Closing; Deliveries to Seller. The obligations of Seller to
consummate the transactions contemplated hereby are subject to fulfillment on or
prior to the Closing Date of all of the following conditions which are for the
sole benefit of and may only be waived by Seller and the delivery by Purchaser
to Seller of the documents described in this Section.
 
(a) Purchaser shall deliver or execute and deliver to Sellers all of the
following:
 
(i) the Purchase Price as provided in Section Three;
 
(ii) certificate of good standing of Purchaser of recent date issued by the
Secretary of State of the State of Nevada;
 
(iii) an incumbency and specimen signature certificate with respect to the
officers of Purchaser executing this Agreement;
 
(iv) a certified copy of resolutions of Purchaser’s board of directors,
authorizing the execution, delivery and performance of this Agreement;
 
(v) Cross Receipt and Certificate of Closing;
 
(vi) an opinion of Dwight A. Miller, Esq., counsel to Purchaser, addressed to
Seller and dated the Closing Date, in the form of Exhibit F; and
 
(vii) all other documents reasonably required to consummate the transactions
herein contemplated.
 
 
 

--------------------------------------------------------------------------------

 
SECTION VII. POST-CLOSING AGREEMENTS
 
7.1 Post-Closing Agreements. From and after the Closing Date, the parties shall
have the respective rights and obligations which are set forth in the remainder
of this Section.
 
7.2 Inspection of Records. Seller and Purchaser shall each make their respective
books and records available for inspection by the other party, or by its duly
authorized representatives, for reasonable business purposes at all reasonable
times during normal business hours, for a seven (7) year period after the
Closing Date, with respect to all transactions contemplated by this Agreement.
Neither party shall thereafter destroy or permit the destruction of such books
and records without first offering such books and records to the other party. As
used in this Section, the right of inspection includes the right to make
extracts or copies. The representatives of a party inspecting the records of the
other party shall be reasonably satisfactory to the other party.
 
7.3 Confidentiality. Neither party shall communicate or disclose to any third
party any confidential information regarding the other party or the business
conducted or to be conducted by that party. Seller shall not disclose or use for
the benefit of any entity other than Purchaser, its agents and representatives
any of the trade secrets, methods, formulas, business and/or marketing plans,
customer lists, processes or any other proprietary information concerning KIRK.
 
7.4 Use of Trademarks. Seller shall not use and shall not license or permit any
third party to use, any name or trademark which is included within or
deceptively similar to any of the names or trademarks used by KIRK.
 
7.5 Hiring Away Employees. Neither Seller nor any Affiliate of Seller shall take
any action calculated to persuade any Employee to terminate his association with
KIRK or the Business. For a period of three (3) years commencing on the Closing
Date, neither Seller nor any Affiliate of Seller will, without Purchaser’s prior
written consent, offer employment to or employ any person who was an Employee on
the Closing Date.
 
7.6 Access to Information. Each of the parties shall provide the other with such
reasonable information, documentation and access to records and personnel as may
be necessary or helpful in permitting the other party to pursue an audit or
other proceeding involving a tax matter and otherwise as requested by that
party.
 
7.7 Payments of Accounts Receivable. In the event Seller shall receive any
instrument of payment for any of the Accounts Receivable, Seller shall forthwith
deliver it to Purchaser, endorsed where necessary, without recourse, in favor of
Purchaser.
 
7.8 Cooperation; Further Assurances.
 
(a) The parties shall fully cooperate with each other and take such steps as may
be required to cause the smooth transfer of the Business to Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
(b) The parties shall execute such other documents, and perform such other acts,
as may be necessary to effect the transactions contemplated hereunder, on the
terms herein contained, and otherwise to comply with the terms of this
Agreement.
 
7.9 Taxes of Seller and KIRK. The parties agree as follows with respect to the
Taxes of Seller and KIRK:
 
(a) All Property Taxes and similar obligations levied with respect to KIRK or
the Business and the assessment period within which the Closing occurs shall be
apportioned as of the Closing Date based on the number of days in any such
period falling before and after the Closing Date and properly accrued on the
Closing Date Balance Sheet.
 
(b) Seller shall ensure that of all tax returns required by law to be filed in
respect of KIRK for all periods ending on or before the Closing Date shall have
been timely filed and the Taxes paid as required by law or, in the case of any
extension, properly accrued on the Closing Date Balance Sheet. Purchaser shall
be responsible for timely filing of all tax returns required by law to be filed
in respect of KIRK for periods ending after the Closing Date. All Taxes
indicated as due and payable on such returns will be paid by Purchaser as and
when required by law, except for such Taxes as may be contested in good faith.
 
SECTION VIII. INDEMNIFICATION
 
8.1 General. From and after the Closing Date, the parties shall indemnify each
other as provided in this Section. No specifically enumerated indemnification
obligation with respect to a particular subject matter as set forth below shall
limit or affect the applicability of a more general indemnification obligation
as set forth below with respect to the same subject matter or the obligations of
the parties pursuant to this Agreement.
 
8.2 Indemnification Covenants of Seller.
 
(a) With the understanding that the indemnification obligations of John D.
Copanos are limited to those with respect to the representations and warranties
made in Section 5.3, Sellers shall indemnify, save and keep Purchaser, and its
respective officers, directors, agents, successors and assigns and lenders
claiming by or through Purchaser, harmless from and against all Indemnifiable
Claims or Indemnifiable Costs sustained or incurred by an Indemnified Party, as
a result of or arising out of or by virtue of:
 
(i) any inaccuracy in a representation or warranty made by the respective Seller
herein;
 
(ii) the failure of a Seller to comply with, or the breach by a Seller of, any
of the covenants of this Agreement to be performed by a Seller (including,
without limitation, this Section);
 
(iii) all liabilities owed to a Seller or any Affiliate of a Seller;
 
 
 

--------------------------------------------------------------------------------

 
(iv) all liabilities for legal and accounting and audit fees and other expenses
incurred by Sellers in connection with the negotiation of this Agreement and the
sale of the Units;
 
(v) all liabilities in respect of Taxes of Seller, including any Taxes arising
as a result of the transactions contemplated herein;
 
(vi) all liabilities in connection with claims, suits, actions or proceedings
listed in Section 5.2.6 of the Disclosure Schedule or pending as of the Closing
Date or arising after the Closing Date, with respect to periods ending on or
before the Closing Date;
 
(vii) all liabilities arising out of or in connection with any violation of a
statute or governmental rule, regulation or directive, which violation occurred
on or before the Closing Date;
 
(viii) all liabilities arising under CERCLA or RCRA or other federal, state or
local laws regulating the environment or under any application of common law for
damage to the environment due to an act, occurrence or omission by Seller on or
before the Closing Date with respect to the operations of KIRK;
 
(ix) all liabilities or obligations to the extent that their existence or
magnitude constitutes or results in a breach by Seller of their representations,
warranties or covenants in this Agreement; and
 
(x) all liabilities accrued on the Final Closing Date Balance Sheet (to the
extent properly accrued) are excluded from the scope and operation of the
foregoing indemnification obligations.
 
8.3 Indemnification Covenants of Purchaser.
 
(a) Purchaser shall indemnify, save and keep Seller and their respective
successors and assigns, harmless from and against all Indemnifiable Claims and
Indemnifiable Costs sustained or incurred by that Indemnified Party as a result
of or arising out of or by virtue of:
 
(i) any inaccuracy in a representation or warranty made by Purchaser herein;
 
(ii) the failure of Purchaser to comply with, or the breach by Purchaser of, any
of the covenants of this Agreement to be performed by Purchaser (including
without limitation this Section );
 
(iii) all liabilities for Taxes or Property Taxes of Purchaser or KIRK
attributable to periods after the Closing Date;
 
(iv) all liabilities or Claims in connection with KIRK arising after the Closing
Date;
 
(v) all liabilities of Purchaser to pay severance benefits or compensation to
employees of KIRK after the Closing Date;
 
 
 

--------------------------------------------------------------------------------

 
(vi) all liabilities with respect to Employees, which arise by virtue of an
employment relationship with KIRK after the Closing Date;
 
(vii) all liabilities arising out of or in connection with any Plan or any other
compensation program or fringe benefit plan or employment-related policy of KIRK
after the Closing Date;
 
(viii) all liabilities (including claims for consequential damages) for injury
to or death of persons, or for medical, dental, or disability benefits accruing
or based upon exposure to conditions after the Closing Date or for Claims
incurred (including any workers’ compensation claims) or disabilities commencing
after the Closing Date, which arise by virtue of an employment relationship with
KIRK after the Closing Date;
 
(ix) all liabilities arising out of or in connection with any violation by KIRK
of a statute or governmental rule, regulation or directive, which violation
occurred after the Closing Date;
 
(x) all liabilities arising under CERCLA or RCRA or other federal, state or
local laws regulating the environment or under any application of common law for
damage to the environment due to an act, occurrence or omission by Purchaser or
KIRK after the Closing Date with respect to the operations of KIRK; and
 
(xi) all liabilities or obligations to the extent that their existence or
magnitude constitutes or results in a breach by Purchaser of its
representations, warranties or covenants in this Agreement or the Related
Agreements.
 
(b) If Purchaser shall deliver to Seller a certificate certifying that there are
Indemnifiable Claims outstanding and the amount of the Indemnifiable Claims, the
Purchaser’s obligation to make payments to Seller in respect of the Note (but
only to the extent of the Indemnifiable Claims) shall be postponed until the
amount of the Indemnifiable Claims are determined and paid. The rights of the
parties to indemnification hereunder shall expire in accordance with the
provisions of Section 5.3 hereof; provided, however, that if at any time prior
to such date, one party shall deliver to the other a written statement
certifying that there are Indemnifiable Costs, then the period of
indemnification hereunder shall extend until the resolution of any such matter
as provided herein.
 
(c) In the event that a party asserts Indemnifiable Claims and Indemnifiable
Costs with which the other does not agree, the matter shall be referred to a
firm of independent public accountants selected by the parties for resolution of
the matter pursuant to this Agreement which determination shall be finally
binding on the parties to the same extent and effect as a final arbitration
award or decision.
 
8.4 Cooperation. The parties shall cooperate with each other with respect to the
defense of any Claims or litigation which are not the subject of indemnification
hereunder. An Indemnified Party shall have the right, at its own expense, to
participate in the defense of any Third Party Claim which resulted in the claim
for indemnification, and if said right is exercised, the parties shall cooperate
in the defense of this action or proceeding.
 
 
 

--------------------------------------------------------------------------------

 
8.5 Subrogation. The Indemnifying Party shall not be entitled to require that
any action be brought against any other person before action is brought against
it hereunder by the Indemnified Party and shall not be subrogated to any right
of action until it has paid in full or successfully defended against the claim
for which indemnification is sought.
 
8.6 Third Party Claims. Forthwith following the receipt of notice of a Third
Party Claim, the party receiving the notice of the Third Party Claim shall
notify the other party of its existence. Subject to the remaining provisions of
this Section, if an Indemnified Party is entitled to indemnification against a
Third Party Claim, the Indemnified Party shall have the right, without prejudice
to its right of indemnification hereunder, in its discretion exercised in good
faith and upon the advice of counsel, to defend against and settle any such
Third Party Claim, either before or after the initiation of litigation, at such
time and upon such terms as the Indemnified Party deems fair and reasonable,
provided that at least ten (10) days prior to any settlement, written notice of
its intention to settle is given to the Indemnifying Party. As long as the
Indemnified Party retains its right to defend and (except as hereinafter
provided) settle a Third Party Claim as hereinabove provided, the Indemnified
Party shall be reimbursed by the Indemnifying Party for the attorneys’ fees and
other expenses of defending the Third Party Claim which are incurred form time
to time, forthwith following the presentation to the Indemnifying Party of
itemized bills for the attorneys’ fees and other expenses. The Indemnified Party
may also at any time, upon reasonable notice, tender the defense of a Third
Party Claim to the Indemnifying Party. Notwithstanding the foregoing, if:
 
(a) the defense of a Third Party Claim is so tendered; or
 
(b) within thirty (30) days after the date on which written notice of a Third
Party Claim has been given pursuant to this Section, the Indemnifying Party
shall acknowledge without qualification its indemnification obligations as
provided in this Section in writing to the Indemnified Party; then the
Indemnified Party shall not have the right to defend or settle the Third Party
Claim and the Indemnifying Party shall have the sole right to contest, defend,
litigate and settle the Third Party Claim, and all expenses (including without
limitation attorneys’ fees) incurred by the Indemnifying Party in connection
therewith shall be paid by the Indemnifying Party. The Indemnified Party shall
have the right to be represented by counsel at its own expense in any such
contest, defense, litigation or settlement conducted by the Indemnifying Party,
provided that the Indemnified Party shall be entitled to reimbursement therefor
if the Indemnifying Party shall lose its right to defend and settle as herein
provided. Notwithstanding the foregoing, the Indemnifying Party shall lose its
right to defend and settle the Third Party Claim if it shall fail to contest
diligently the Third Party Claim. So long as the Indemnifying Party has not lost
its right and/or obligation to defend and settle as herein provided, the
Indemnifying Party shall have the exclusive right, in its discretion exercised
in good faith, and upon the advice of counsel, to settle any such matter, either
before or after the initiation of litigation, at such time and upon such terms
as it deems fair and reasonable, provided that at least ten (10) days prior to
any such settlement, written notice of its intention to settle shall be given to
the Indemnified Party. No failure by an Indemnifying Party to acknowledge in
writing its indemnification obligations under this Section shall relieve it of
such obligations to the extent they exist.
 
 
 

--------------------------------------------------------------------------------

 


 
SECTION IX. MISCELLANEOUS
 
9.1 Termination. This Agreement may be terminated by either party which is not
then in default hereunder effective upon delivery of written notice to the other
party if the conditions to the obligations of the party delivering such notice
(or such conditions as are set forth in Section 6.3 or 6.4, whichever is
applicable) have not been satisfied, through no fault of its own, by June 1,
2006, and upon such termination the party delivering such notice shall have no
further liability or obligation to the other party.
 
9.2 Expenses. Regardless whether or not the Closing occurs, each party will bear
its own expenses in connection with this Agreement and the transactions herein
contemplated, except to the extent resulting from a misrepresentation by either
party or a breach by either party in performing its respective obligations
hereunder.
 
9.3 Headings. The headings used in this Agreement are for convenience of
reference only and shall have no effect upon the construction or interpretation
of this Agreement.
 
9.4 Assignment. This Agreement and all the provisions hereof shall be binding
upon and inure to the benefits of the parties and their respective successors
and permitted assigns.
 
9.5 Publicity. Neither party shall, without consent of the other, make any
public announcement in connection with the transactions contemplated hereby,
except as may be required by law.
 
9.6 Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be deemed given when delivered in person, on the business day
next following receipted facsimile transmission, or on the second day after
consignment to an overnight courier such as Federal Express, addressed as
follows:
 


If to Purchaser addressed to:
Bionutrics, Inc.
 
2415 East Camelback Road, Suite 700
 
Phoenix, AZ 85016
 
Attn: Ronald Howard Lane, Ph.D.
 
rhl@bionutrics.com 
 
Telephone: (602) 508-6073
 
Facsimile: (602) 508-0115
   
With a copy to:
Dwight A. Miller Esq.
 
340 Royal Poinciana Way, Suite 321
 
Palm Beach, 37 Ferry Lane East, Westport, Connecticut 06880 33480
 
dwight.miller@amrl.com
 
Telephone: (561) 804-4629
 
Facsimile: (561) 833-2261

 
 
 

--------------------------------------------------------------------------------

 

   
If to Sellers addressed to:
Kirk Pharmaceuticals
 
5352 NW 35th Avenue
 
Ft. Lauderdale, FL 33309
 
Attn: John S. Copanos
 
jhcopanos@aol.com
 
Telephone: (954) 653-0603 x 205
 
Facsimile: (954) 653-0607
   
With a copy to:
Charles J. Duffy, III, Esq.
 
1151 Fort Lauderdale Beach Boulevard, Suite 12D
 
Fort Lauderdale, Florida 33304
 
cduffyIII@msn.com
 
Telephone: (954) 566.0711
 
Facsimile: (954) 566.8912
     
W. Rodgers Moore, Esq.
 
W. Rodgers Moore, P.A.
 
One Lincoln Place
 
1900 Glades Road, Suite 401
 
Boca Raton, FL 33431
 
Telephone: (561) 394-7944
 
Facsimile: (561) 393-6541

 
or to such other addresses as may be designated by notice given in accordance
with the provisions of this Section.
 
9.7 Third Party Rights. Nothing in this Agreement is intended to create, nor
shall anything in this Agreement be deemed to create or have created, any third
party beneficiary rights. It is understood and agreed that Purchaser may make a
security assignment of its rights under this Agreement to its lenders.
 
9.8 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns. Each exhibit, and the Disclosure Schedule, shall be considered
incorporated into this Agreement.
 
9.9 Amendment and Modification. Any amendment or modification to this Agreement
must be made in writing and duly executed by an authorized representative of
each of the parties hereto.
 
9.10 Non-Waiver. The failure in any one or more instances of a party to insist
upon performance of any of the terms, covenants or conditions of this Agreement,
to exercise any right or privilege in this Agreement conferred, or to waive any
breach of any of the terms, covenants or conditions of this Agreement, shall not
be construed as a subsequent waiver of any such terms, covenants, conditions,
rights or privileges, but the same shall continue and remain in full force and
effect as if no such forbearance or waiver had occurred. No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party. A breach of any representation, warranty or covenant shall
not be affected by the fact that a more general or more specific representation,
warranty or covenant was not also breached.
 
 
 

--------------------------------------------------------------------------------

 
9.11 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and all such counterparts shall constitute
but one instrument.
 
9.12 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona, without giving effect to the
choice or conflict of law principles thereof.
 
9.13 Purchaser Deposit. Purchaser shall deposit with Sellers $200,000 ninety
(90) days following the execution of the Stock Purchase Agreement. The deposit
will be credited against the purchase price at Closing, returned to the
Purchaser if DEA does not approve a change-in-control and therefore this
Agreement is terminated or paid to Sellers if DEA approves the change-in-control
and Purchaser does not consummate the transaction contemplated by this Agreement
for any other reason. 


 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 


BIONUTRICS, INC.
 
 
SELLERS
 
     
By:
/s/ Ronald Howard Lane  
/s/   John S. Copanos
Ronald Howard Lane, PhD.
 
John S. Copanos
President
                   
/s/   John D. Copanos
   
John D. Copanos

 
 
 
 

--------------------------------------------------------------------------------

 
 